Citation Nr: 0710084	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  99-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991.  He has additional unverified military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board previously adjudicated the veteran's claim in June 
2005.  The veteran's claim for service connection for a back 
disorder and tinea corpora was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
as to the back disorder.  The Joint Motion also requested 
that the Court remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the October 2006 Joint Motion.  

The Court granted the Joint Motion for remand in October 2006 
and returned the case to the Board.

The Board wrote to the veteran's attorney in November 2006.  
The veteran was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
his claim.  

The veteran's attorney submitted a response in February 2007.  
The attorney advised that he had no further evidence or 
argument to submit.  The attorney also advised that the 
veteran was receiving current treatment for his back disorder 
at a VA medical facility.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991.  He has additional unverified service in the U. S. 
Army Reserve.

The veteran is seeking entitlement to service connection for 
a back disorder that he alleges is related to a back injury 
sustained in service when he fell from a truck in December 
1990.  Specifically, the veteran claims that he injured his 
back while serving in Saudi Arabia during Operation Desert 
Storm.  The veteran's service medical records (SMRs) do not 
contain any information regarding treatment for the claimed 
injury or any residual thereof.

Numerous attempts have been made to obtain additional SMRs 
for the veteran.  This has included multiple requests to the 
National Personnel Records Center (NPRC), and to the adjutant 
generals of the states of Alabama, Mississippi, Oklahoma, and 
Virginia.  The latter requests were efforts to obtain Army 
National Guard records.  All four states reported that they 
had no record of the veteran ever having been a member of 
their respective state's National Guard.

The reason for the requests for National Guard records stems 
from the fact that the veteran was assigned to an Oklahoma 
National Guard unit, the 1345th Transportation Company, that 
was activated for service in December 1990.  The company was 
under a National Guard battalion, the 1103rd Transportation 
Battalion, activated from the Alabama National Guard, also in 
December 1990.  These units came under the ultimate control 
of the 7th Transportation Group which was based at Ft. 
Eustis, Virginia.

A careful review of the record shows that the veteran 
reported that he was a member of the U. S. Army Reserve 
(USAR) during his military service.  This was shown on his 
original claim, VA Form 21-526, that he submitted in May 
1998.  He reported that his service in the USAR terminated in 
February 1995.  The veteran's DD 214, for his period of 
active duty from 1990 to 1991, listed him as being a member 
of the USAR.  A DD 215, issued in February 1992, also listed 
the veteran as being in the USAR.  Further, the DD 215 
corrected the DD 214 to show that the veteran's Reserve 
Obligation Terminal Date was not until January 15, 1995, and 
that he had three years, six months, and 26 days of prior 
inactive service before he was called to active duty in 
December 1990.  The DD 214 reported only four months of prior 
active duty.

The DD 214 also listed the "command to which transferred" 
as the USAR Control Group (Reinf), Army Personnel Center 
(ARPERSCEN), in St. Louis, Missouri.  The veteran's available 
SMRs contain a last entry, dated in March 1994, that shows 
him as being in the USAR and his unit as the 386th 
Transportation Company, an Army Reserve unit.  

The evidence of record demonstrates that the veteran was an 
Army Reservist assigned to an activated National Guard unit 
for his service in 1990 and 1991.  A new request for the 
veteran's SMRs must be made from the standpoint that, 
although he was assigned to an activated National Guard unit, 
he returned to the Reserves after his active duty in May 1991 
and was in the Reserves until approximately February 1995.  

The veteran's claim was last denied on the basis that the 
evidence was not sufficient to establish any nexus between 
the veteran's current back disorder and his claimed back 
injury in service.  The decision was based on a May 2001 VA 
medical opinion that was against the veteran's claim and an 
August 2001 VA medical opinion where the examiner stated that 
they could not determine a nexus with any degree of 
certainty.  

The October 2006 Joint Motion maintained that VA medical 
opinions from May 2001 and August 2001 contradicted one 
another and that a new medical opinion was required.  

Finally, the RO should obtain all VA treatment records for 
the veteran, from the earliest date up to his most current 
treatment.  There is no evidence that the veteran provided 
information regarding his dates of treatment by VA, rather, 
the veteran has submitted VA records that are not complete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the dates and 
locations for all treatment, VA and 
private, he has received for his back 
disorder.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran which have not been secured 
previously.  

Even if the veteran does not provide the 
requested information, the RO should 
attempt to obtain all pertinent VA 
medical records for the veteran.  

2.  The RO should contact the ARPERSCEN, 
Records Management Center (RMC), or other 
record center as appropriate, in order to 
secure all SMRs for the veteran for all 
periods of service.  

3.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination.  The claims 
folder and copy of the remand should be 
provided to the examiner.  The examiner 
should review the entire claims folder 
but also the following records in 
particular:  1) records from The Street 
Clinic, dated in September 1995, that 
reflect treatment for muscle strain 
secondary to a motor vehicle accident; 2) 
statement from an unidentified individual 
from the Claiborne County Family Health 
Center, dated in June 1999, remarking 
that the veteran has low back pain from 
an injury in Saudi Arabia and that he was 
treated from June 1995 to September 1997, 
and in October 1997; 3) VA radiology 
report for the lumbar spine, dated April 
2, 1998; 4) VA examination report, dated 
in May 2001; 5) VA MRI report of July 
2001; and, 6) VA examination report, 
dated in August 2001.

The examiner should identify any and all 
disorders associated with the veteran's 
back and offer an opinion as to whether 
there is at least a 50 percent 
probability or greater that any current 
back disorder is related to the veteran's 
claimed back injury in 1990, or any other 
incident of service.  The examiner should 
provide a complete rationale for any 
opinion reached.  

4.  Thereafter, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



